UNITED STATES DISTRICT COURT
                                                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
---------------------------------------------------------------X
                                                                      ELECTRONICALLY FILED
                                                                      DOC #: __________________
JESUS RIVERA,
                                                                      DATE FILED: June 29, 2021
                          Petitioner,

                                                                                13-CR-424 (KMW)
                                                                                18-CV-5252 (KMW)
                                                                                18-CV-5996 (KMW)
                                                                                16-CV-5238 (KMW)
                 v.                                                                 ORDER



UNITED STATES OF AMERICA,

                           Respondent.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On June 23, 2021, Richard Barton, Petitioner Jesus Rivera’s counsel of record, filed a

motion to withdraw as counsel, citing financial hardship. (ECF No. 125. 1) The Court GRANTS

the motion.

        Because Mr. Barton no longer represents Mr. Rivera, the Court makes the following

amendments to its June 17, 2021 Order (ECF No. 124):

        On June 15, 2021 Rivera submitted a pro se document titled “Relation-Back Amendment

Pursuant [to] Fed. R. Civ. P. 15 And 28 U.S.C. § 2255.” (ECF No. 123.) No later than July 12,

2021, the Government shall file a response. If Rivera wishes to file a reply, he must do so by

August 9, 2021.




1
 Unless otherwise noted, all ECF citations refer to the criminal docket, United States v. Rivera, 1:13-CR-424
(KMW).
     The Clerk of Court is respectfully directed to mail a copy of this Order to Rivera.

     SO ORDERED.

Dated: New York, New York
       June 29, 2021                                       /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
